This case originated in Taylor County, Florida. The lower court, pursuant to a hearing of counsel for the parties, entered an order of forfeiture to the State of Florida of the described automobile. The Commercial Credit Corporation held a conditional sales contract on the car, or retained the title thereto until the balance due on the purchase price had been paid by Harry H. Falk. The car was seized by the officers in Taylor County, Florida, at a time that it was being used in the transportation of liquor or intoxicating beverages contrary to law. An appeal has been perfected to this Court.
The record discloses a stipulation of counsel to the effect that the filing of briefs in the cause would be waived and the case consolidated, for the purpose of hearing and ruling, with the case of General Motors Acceptance Corporation v. State of Florida (opinion this day filed), originating in Marion County, Florida, which case was ably argued by counsel at the bar of this Court. It is apparent that the facts and law involved in the case at bar are identical with the Marion County case and the principle of law enunciated therein is determinative of the issues involved in the case at bar. *Page 297 
The order appealed from is hereby reversed, on the authority of the case of General Motors Acceptance Corporation v. State of Florida, this day decided, for further proceedings in the lower court not inconsistent therewith.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, THOMAS and ADAMS, JJ., concur.
SEBRING, J., not participating.